DETAILED ACTION
The papers submitted on 8 April 2021, amending claims 1-2, 4, 6-7, 10, 12, 14-15, 17, 19, and canceling claims 3, 16, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-15, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 14 recite that the one or more transfer devices comprises an attachment device configured to remove a printed layer from the substrate. However, the transfer devices are only in communication with the print stations via the transportation devices. Each print station has a substrate and a transportation device. How could the printed layer be moved from the substrate to the assembly apparatus by the attachment device? Is the attachment device also the transportation devices? Is it an additional device? Is there an additional substrate?
The indefiniteness is due to the broad understanding of the plain and ordinary meaning of the claim limitations, “one or more transportation devices,” and “one or more transfer devices,” which are substantially overlapping in scope and do not distinguish from multiple devices in at least the prior art by Martin (US 9,482,974 B2). 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 2, 4-13, 15, 17-19 are rejected for their dependence.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 11, 14-15, 17-19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Martin (US 9,482,974 B2).
It is noted that the elected claims are drawn to an apparatus. The MPEP states that, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 for further details.
Regarding claim 1, Martin discloses a multi-material three-dimensional printing apparatus comprising:
two or more EP engines 12p and 12s, equal to the claimed print stations (FIG. 2-3, 5:36+), wherein each of the two or more print stations comprises: 
a photoconductor drum 42, equal to the claimed substrate (5:47+); 
an intermediary drum 42a, equal to the claimed transportation devices (8:10+);
a development station 58, equal to the claimed dispersion device (6:44+);
a biasing mechanisms 16/18, equal to the claimed compaction device (5:1+);

a charge inducer 54, equal to the claimed fixing device (6:20+); and 
a cleaning station 60, equal to the claimed fluidized materials removal device (7:20+);
a belt transfer assembly 14, equal to the claimed one or more transfer devices, in communication with the two or more  EP engines 12p/12s, equated with the claimed print stations, via the intermediary drum 42a, equated with the transportation device (FIG. 4, 8:27+); 
a layer transfusion assembly 20, equal to the claimed assembly apparatus, in communication with the EP engines, i.e. the claimed two or more print stations, via the belt transfer assembly 14, i.e. the claimed one or more transfer devices (5:5+); and
a computing 38 and controlling 36 device configured to control the operations of the two or more print stations, the assembly apparatus and the one or more transfer devices (5:16+).
wherein the belt transfer assembly 14, i.e. the claimed one or more transfer devices, includes a nip roller 70 which acts as a layer transfusion element and a build platform 68, both are equated with the claimed attachment device configured to remove a printed layer from the substrate (FIG. 4, 8:27+, 8:60+).
Regarding claim 2, Martin discloses the belt transfer assembly 14, i.e. the claimed transfer device, is capable of transferring a printed layer from the substrate onto at least one of a build substrate or onto a printed layer of a stack of printed layers previously affixed to the build substrate (FIG. 4, 8:27+).
Regarding claim 4, Martin implies that the build platform 68, i.e. the claimed attachment device, is an adhesive device because the printed layer 64 preferentially adheres to build platform when being transferred from the belt 22 (FIG. 4, 8:27+).
Regarding claim 5, Martin discloses a gantry 84, equal to the claimed translation device, capable of moving the printed layer from the substrate to the assembly apparatus (FIG. 4, 9:62+).

Regarding claim 7, Martin discloses the fluidized materials removal device is capable of removing all of the fluidized material deposited and compacted onto the substrate (7:20+).
Regarding claim 11, Martin discloses the biasing mechanisms 16/18; or claimed compaction device, is a roller (5:1+, FIG. 2);
Regarding claim 14, Martin discloses a multi-material three-dimensional printing apparatus comprising:
two or more EP engines 12p and 12s, equal to the claimed print stations (FIG. 2-3, 5:36+), wherein each of the two or more print stations comprises: 
a photoconductor drum 42, equal to the claimed continuous substrate (5:47+); 
an intermediary drum 42a, equal to the claimed transportation devices (8:10+);
a development station 58, equal to the claimed dispersion device (6:44+);
a biasing mechanisms 16/18, equal to the claimed compaction device (5:1+);
an imager 56, equal to the claimed printing device (6:25+);
a charge inducer 54, equal to the claimed fixing device (6:20+); and 
a cleaning station 60, equal to the claimed fluidized materials removal device (7:20+);

a belt transfer assembly 14, equal to the claimed one or more transfer devices, which is in communication with the two or more EP engines 12p/12s, i.e. the claimed print stations, via the intermediary drum 42a, i.e. the claimed transportation device (FIG. 4, 8:27+); 
a layer transfusion assembly 20, equal to the claimed assembly apparatus, in communication with the EP engines, i.e. the claimed two or more print stations, via the belt transfer assembly 14, i.e. the claimed one or more transfer devices (5:5+); and

a computing 38 and controlling 36 device configured to control the operations of the two or more print stations, the assembly apparatus and the one or more transfer devices (5:16+); 
wherein the belt transfer assembly 14, i.e. the claimed one or more transfer devices, includes a nip roller 70 which acts as a layer transfusion element and a build platform 68, both are equated with the claimed attachment device configured to remove a printed layer from the substrate (FIG. 4, 8:27+, 8:60+).
Regarding claim 15, Martin discloses the belt transfer assembly 14, i.e. the claimed transfer device, is capable of transferring a printed layer from the substrate onto at least one of a build substrate or onto a printed layer of a stack of printed layers previously affixed to the build substrate (FIG. 4, 8:27+).
Regarding claim 17, Martin implies that the build platform 68, i.e. the claimed attachment device, is an adhesive device because the printed layer 64 preferentially adheres to build platform when being transferred from the belt 22 (FIG. 4, 8:27+).
Regarding claim 18, Martin discloses a gantry 84, equal to the claimed translation device, capable of moving the printed layer from the substrate to the assembly apparatus (FIG. 4, 9:62+).
Regarding claim 19, Martin discloses the cleaning station 60, equal to the fluidized materials removal device, includes blade cleaners, brush cleaners, electrostatic cleaners, vacuum-based cleaners, and combinations thereof (7:24+).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 9,482,974 B2) as applied to claim 1 above, further in view of Clark et al. (US 2017/0348909 A1).
Martin does not appear to expressly disclose inkjet printing or fixing via IR, UV, or electron-beam.
However, Clark discloses a similar method for 3D printing (title/abstract, FIG. 1-9) where inkjet-type printing engines are used in addition to or in place of the electrostatic devices (¶ 55, FIG. 21). The use of such inkjet printing devices implies that the jetting nozzles are provided such that the span the width of the substrate or are provided on a moving carriage when the nozzle do not span the entire width. Additionally, Clark suggests UV curable toners for use in the electrostatic printing devices, which necessary imply that the fixer device provides UV light (¶¶ 24, 58-59).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Martin to include the inkjet-type printer and/or the UV light of Clark, in order to allow for the use of alternative materials in a similar process with expected results. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 9,482,974 B2) as applied to claim 1 above, further in view of Sachs et al. (US 5,204,055).
Martin does not appear to expressly disclose vibration compacting.
However, Sachs discloses a 3D printing process (title/abstract) in which powder media is compacted to the desired density by vibrations (4:45+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Martin to include the vibration device of Sachs, in order to ensure desired powder density. Further the skilled artisan would recognize that the compaction density is a result effective variable that may be adjusted by controlling the vibration time and intensity to arrive a densities within the claimed range, see MPEP § 2144.05.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 9,482,974 B2) as applied to claim 1 above, further in view of Travers et al. (US 10,071,527 B2).
Martin does not appear to expressly disclose alignment marks.
However, Travers discloses a similar 3D printing process (title/abstract) in which media alignment marks are provided (15:17-38).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Martin to include the alignment marks of Travers, in order to ensure accurate layer placement.

Response to Arguments
Applicant’s amendments and arguments, see pp. 7-10, filed 8 April 2021, with respect to the rejections of claims 1 and 14 are persuasive. The Examiner agrees that neither the intermediary drum 42a, nor the drum 42, is part of the transfer assembly 14 and therefore cannot be equated with the claimed attachment device. However, upon further consideration of Martin, the intermediary drum 42a, is equated with the claimed transportation devices (8:10+); the belt transfer assembly 14, is equated with the claimed one or more transfer devices; the layer transfusion assembly 20, is equated with the claimed assembly apparatus, and the nip roller 70 which acts as a layer transfusion element and a build platform 68, both are equated with the claimed attachment device, see above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OONISHI HISATOMO
JP H0872153 A
OONISHI HISATOMO
JP H07164534 A
JAMAR et al.
EP 2272653 A1
MACCORMACK CONOR et al.
WO 2016202957 A1
JAMAR et al.
EP 2447044 A1
ZITELLI; Gianni et al.
US 20210023784 A1
Goldman; Andrew M.
US 20190152135 A1
Liu; Chu-heng et al.
US 20170297267 A1
Kotler; Zvi et al.
US 20190263054 A1
Hanyu; Yukio et al.
US 20170015063 A1
Robles Flores; Eliud et al.
US 10201930 B2
Clark; Robert A. et al.
US 10293547 B2
Liu; Chu-heng et al.
US 10076869 B2
Van Esbroeck; et al.
US 10882247 B2
YUN; Hui Suk
US 20180117790 A1
Taniuchi; Hiroshi et al.
US 10919214 B2


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742